Citation Nr: 0029985	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  94-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and social worker


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Chicago, Illinois, which denied a claim by the veteran 
seeking entitlement to a nonservice-connected pension.


REMAND

VA regulations allow for entitlement to a nonservice-
connected pension for veterans who had honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability); whose income does not 
exceed the statutory limit; and who have permanent and total 
disability productive of unemployability.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.3 (1999).

Pertinent case law dictates that, to determine whether a 
veteran is permanently and totally disabled, there is a need 
to ascertain all disabilities affecting employability and to 
accumulate medical data pertinent to the nature and severity 
of those disabilities so that they may be rated under the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  See Talley v. Derwinski, 2 Vet. App. 282  
(1992); Brown v. Derwinski, 2 Vet. App. 444  (1992); Roberts 
v. Derwinski, 2 Vet. App. 387 (1992).  The regulations also 
provide that, in order to apply the Rating Schedule, 
"accurate and fully descriptive medical examinations are 
required."  38 C.F.R. § 4.1.  When the medical evidence is 
inadequate, VA must supplement the record by seeking a 
medical opinion or by scheduling another VA examination.  
Colvin v. Derwinski, 1 Vet. App. 171  (1991); Halstead v. 
Derwinski, 3 Vet. App. 213  (1992).

The most recent VA examination of record was in July 1993, 
more than 7 years ago.  It did not include a special 
psychiatric evaluation.  Hence, the report of that 
examination does not adequately reflect the current full 
extent of the veteran's disability.  The Board recognizes 
that, pursuant to a May 1996 Board remand, the RO scheduled 
the veteran for an updated VA examination on several 
occasions, and that on each occasion he failed to report.  It 
is not clear whether he was provided adequate notice of the 
place, date, and time of those examinations.  The claims file 
contains no correspondence from the RO to the veteran 
providing such information.  Furthermore, the veteran has 
apparently had frequently-changing mailing addresses, further 
complicating VA's notification process.

At a September 2000 Travel Board hearing, a Social Worker 
testifying on the veteran's behalf indicated that if he would 
be scheduled for another VA examination and they received 
adequate notice of it, they would assist in arranging his 
appearance at the examination.

The Board also finds that, during the September 2000 Travel 
Board hearing, the veteran's social worker testified that he 
was being treated on a weekly basis by a Dr. Susan 
Fredericks.  In addition, although the RO unsuccessfully 
attempted to obtain medical records associated with the 
veteran's Social Security Administration (SSA) file in 1996, 
a July 1997 letter from the Legal Assistance Foundation of 
Chicago states that such records would be forwarded to VA, 
apparently being either in their possession or within their 
reach.  To date, none have been received by VA.  VA has a 
duty to obtain all pertinent medical records which have been 
called to its attention by the veteran and by the evidence of 
record.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be provided the 
opportunity to submit any recent medical 
evidence pertaining to his current 
disabilities.  Alternatively, he may 
identify the sources of medical treatment 
and furnish signed authorizations for 
release to the VA of records pertaining 
to such treatment.  If he does the 
latter, the RO should secure copies of 
all identified treatment records.  The RO 
should specifically obtain all pertinent 
records from Dr. Susan Fredericks at 
Thresholds, P.O. Box 148427, Thresholds 
Bridge North, Chicago, Illinois  60614.  

2.  The RO should also obtain complete 
medical records compiled in conjunction 
with the veteran's Social Security 
Administration claims, including any 
records maintained at the Legal 
Assistance Foundation of Chicago, 10 West 
35th Street, Chicago, Illinois  60616.  

3.  The veteran should then be scheduled 
for a general VA medical examination to 
assess all of his disabilities, and a 
special psychiatric examination to asses 
his mental status.  Notification of the 
scheduled examinations must be sent to:  
(1) Thresholds Bridge North, Team A, P.O. 
Box 148427, Chicago, Illinois  60614; (2) 
9008 S. Justine Avenue, 1st Floor, 
Chicago, Illinois  60620 (his mother's 
home); and (3) and other address he may 
have provided as his current address.  If 
he fails to report for examination, this 
fact should be documented in the claims 
folder.  The purpose of the examinations 
is to determine the nature and severity 
of the veteran's psychiatric disorder, 
knee condition, and any other manifested 
disabilities, so that they may be 
properly rated.  The examiners should 
comment on the effect of the disabilities 
on the veteran's ability to obtain and 
maintain gainful employment.  The claims 
folder must be available to the examiners 
for review in conjunction with the 
examinations.  The examiners must provide 
a comprehensive report containing full 
rationale for all opinions expressed.  
Any indicated tests should be conducted.  

4.  Thereafter, the RO should review the 
veteran's claim for entitlement to 
nonservice-connected pension benefits.  
In doing so, it should determine the 
proper rating to assign to any and all of 
the veteran's current disabilities.  If 
the claim remains denied, the veteran and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case (SSOC) and given 
the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion as to the 
ultimate disposition warranted in this case.  The veteran 
needs to take no action until he is notified.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 failure to attend a scheduled VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

